December 19, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  FREDRICHEE DOUGLAS SMITH, Appellant

NO. 14-11-00838-CR
NO. 14-11-00839-CR
NO. 14-11-00840-CR
NO. 14-11-00841-CR                     V.
                        THE STATE OF TEXAS, Appellee


                      ________________________________

        This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED to delete
the listing of a specific amount of court costs.
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.